OPINION OF THE COURT
Per Curiam.
Jeruchom Bergstein has submitted an affidavit dated June 27, 2002, in which he proffers his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
In his affidavit of resignation, Mr. Bergstein acknowledges that he is the subject of an investigation into allegations of improprieties in his escrow account and insufficient funds on deposit in that account. He further acknowledges that charges are now pending concerning those allegations. Mr. Bergstein has filed a verified answer to the petition.
Mr. Bergstein concedes that he cannot successfully defend himself on the merits of any disciplinary charges which have been brought against him and proffers his resignation. He avers that his resignation is freely and voluntarily tendered and that he has not been subjected to coercion or duress. He has discussed his decision to resign with an attorney. Mr. Berg-stein is fully aware of the implications of submitting his resignation, including the fact that lie is barred from seeking reinstatement for at least seven years.
Mr. Bergstein is aware that pursuant to Judiciary Law § 90 (6-a), any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation complies with all applicable Court rules, it is accepted and, effective immediately, Jeruchom Bergstein is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Crane, JJ., concur.
Ordered that the resignation of Jeruchom Bergstein is accepted and directed to be filed; and it is further,
*86Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeruchom Bergstein is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeruchom Bergstein shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jeruchom Bergstein is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.